Citation Nr: 1817755	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-41 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disorder claimed as joint pains.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 and April 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The evidence of record reflects that the Veteran, a Persian Gulf Veteran, has fibromyalgia that requires continuous medication for control.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C. §§ 1110, 1131, 1117, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision is fully favorable to the Veteran, any error in VA's duty to notify and/or assist is harmless.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

For Persian Gulf Veterans service connection is warranted pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 if a Veteran presents evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more during the presumptive period prescribed by the Secretary; and, (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  The presumptive period goes through December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

In this case, the Veteran contends that her joint pains are related to her duties in-service that required repetitive motions.  12/162016 Hearing Transcript, at 3-5.

After reviewing the relevant medical and lay evidence, the Board finds that service connection for fibromyalgia is warranted.  The Veteran's DD Form 214 and 
DD Form 215 reflect that her active duty included service in Southwest Asia and she received a Kuwait Liberation Medal (Kuwait).  Thus, she has qualifying Persian Gulf War active service.  38 C.F.R. § 3.317(e).  Additionally, the Veteran has a current diagnosis of fibromyalgia, which has manifested to a rate of 10 percent or more (diagnosed before December 2021).  

The Veteran was afforded a VA examination in July 2013.  The examiner gave a negative nexus opinion based on lack of documentation in service treatment records.  A November 2014 disability benefits questionnaire (DBQ) showed that she was diagnosed with arthralgia in June 2014.  The DBQ also indicated that she had fibromyalgia and was prescribed medication.  At her hearing she was not certain about her fibromyalgia diagnosis, but indicated she was being treated for it.  Another DBQ, date in October 2017, indicates that she was diagnosed with fibromyalgia in August 2017.  12/05/2014 VA Examination; 10/25/2017 VA Examination.

Under Diagnostic Code 5025, CFR § 4.71a, the criteria for a 10 percent disability rating for fibromyalgia consists of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms that require continuous medication for control.  Both the Veteran's statements reporting her symptoms and the symptoms listed within the various DBQs and VA examination show that the Veteran's fibromyalgia fits within these diagnostic criteria by manifesting most of these symptoms.

With the Veteran's service in the Persian Gulf and her disability of fibromyalgia manifesting to a 10 percent or more disabling, she has met the criteria necessary to establish presumptive service connection.

The Board acknowledges the negative nexus opinion provided by the July 2013 
VA examiner.  Nonetheless, she was subsequently diagnosed with fibromyalgia by two different clinicians in November 2014 and August 2017.  She also competently testified that her joint pains began in-service.  Moreover, service medical records from June 1992 show that she complained of leg pain in-service and complained of joint pains after separation in November 1995.  5/6/1994 STR-Medical, at 15; 11/18/1995 Medical Treatment Record-Government Facility, at 3-4.

In light of the foregoing, the Board finds that service connection for fibromyalgia is warranted.  The evidence shows that the Veteran served in the Southwest Asia theater of operations, currently suffers from fibromyalgia, and the disability has manifested to a degree of at least 10 percent under the rating criteria for this disability.  For these reasons, the Board finds that service connection for fibromyalgia is warranted.  38 C.F.R. § 3.317.


ORDER

Service connection for fibromyalgia, claimed as joint pains, is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


